                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

CRYSTAL TRAWICK,                       *

       Plaintiff,                      *

vs.                                    *      CASE NO. 4:16-CV-380 (CDL)

CARMIKE CINEMAS, INC.,                 *

       Defendant.                      *


                                 O R D E R

       Crystal Trawick, a former employee of Carmike Cinemas, Inc.

(“Carmike”), claims that Carmike discriminated against her because

of her gender by failing to promote her and paying her less than

a comparable male employee.            She also alleges that when she

complained    to    her   superiors   about   these   disparities,   Carmike

retaliated against her and terminated her employment.                Carmike

moved for summary judgment as to all of Trawick’s claims (ECF No.

39).   Because genuine factual disputes exist as to Trawick’s wage

discrimination claims, summary judgment is denied as to those

claims.      Trawick, however, has failed to point to sufficient

evidence in support of her failure to promote, retaliation, Family

and Medical Leave Act (“FMLA”), and negligent retention claims;

and Carmike’s motion is granted as to those claims.




                                       1
                          SUMMARY JUDGMENT STANDARD

     Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                       Fed. R. Civ.

P. 56(a).     In determining whether a genuine dispute of material

fact exists to defeat a motion for summary judgment, the evidence

is viewed in the light most favorable to the party opposing summary

judgment,    drawing      all    justifiable      inferences       in   the   opposing

party’s favor.      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986).     A fact is material if it is relevant or necessary to the

outcome of the suit.        Id. at 248.        A factual dispute is genuine if

the evidence would allow a reasonable jury to return a verdict for

the nonmoving party.        Id.

                                FACTUAL BACKGROUND

     Viewed in the light most favorable to Trawick, the record

establishes the following facts:

     Carmike hired Trawick in 1998 as a part-time theater employee.

In October 2012, Carmike transferred Trawick to the marketing

department    but   did    not    give   her     an     official    job    title,   job

description, or pay raise.           After six months, Carmike designated

Trawick the “Marketing Projects Manager.” She and Shannon Sailors,

the director of advertising, reported to Terrell Mayton, the

director     of   marketing.         Her       duties    included       administering

Carmike’s     social   media       accounts,      managing     website        updates,



                                           2
developing and maintaining loyalty programs, and marketing special

events.

      Several months after Trawick received her new title, Carmike

fired Mayton.       With the exception of approving corporate expenses

and      sponsorships,        Carmike          assigned       Mayton’s        former

responsibilities to Trawick.            Trawick Aff. ¶ 5, ECF No. 60-2;

Sailors Dep. 334:8-19, ECF No. 48.               After Mayton’s termination,

Trawick and Sailors reported directly to Fred Van Noy, the chief

operating     officer.       Trawick    reported        to   Van   Noy     until   her

termination.

I.    Trawick’s Educational Background and Maternity Leave

      Trawick completed her associate’s degree at Chattahoochee

Valley Community College (“CVCC”) in 2012.                In 2013, after Carmike

terminated Mayton, Trawick enrolled in calculus and marketing

courses at Troy State University to complete her bachelor’s degree.

Carmike paid for the courses.           Trawick Dep. 193:25-194:9, ECF No.

46;     Van   Noy   Decl.    ¶¶ 9-10,     ECF     No.     39-3.       Because      her

responsibilities       and    hours      had     increased         after    Mayton’s

termination, Trawick could not complete those courses.                       Trawick

Dep. 188:20-189:1.       And Trawick did not earn a bachelor’s degree

while employed at Carmike.

      Trawick took paid maternity leave to deliver a child in April

2014.     After the birth, however, Van Noy continued to contact her

and pressured her to work from home.                      Consequently, Trawick


                                         3
participated in conference calls, sent emails, and worked from her

laptop while on maternity leave.        Trawick Aff. ¶ 13.    Van Noy also

sent her calendar invites for meetings during her leave. See Pl.’s

Supplemental Resp. in Opp. to Def.’s Mot. for Summ. J. Ex. E,

Calendar Invites, ECF No. 116-6 (showing six calendar invites sent

by Van Noy to Trawick while she was on maternity leave).                 She

returned to work six weeks after the birth and did not use her

full twelve weeks of FMLA leave.          Trawick Aff. ¶ 13.      Trawick,

however, does not dispute that Carmike paid her during her leave,

did not deduct any of her sick time or vacation days from her

leave, did not alter her bonus structure because of her leave, and

returned her to the same position after her leave.        See Pl.’s Resp.

to Def.’s Statement of Material Facts ¶¶ 35-37, ECF No. 60-5.            She

also pointed to no evidence that she attended any of the meetings

during her leave.

II.   Trawick’s Tenure at Carmike

      Trawick satisfactorily performed her duties as marketing

projects manager both before and after Carmike terminated Mayton.

See Trawick Aff. ¶¶ 11-12 (noting accolades Trawick received for

her work).    Carmike CEO David Passman praised Trawick after she

appeared on television to announce theater renovations.                  See

Passman Dep. Ex. 52, Email from D. Passman to C. Trawick et al.

(Feb. 6, 2015), ECF No. 49-9.            Carmike executives and other

employees    commonly   referred   to    Trawick   as   the   director   of


                                    4
marketing.    Trawick Aff. ¶ 14.       Van Noy even introduced Trawick as

director of marketing at a theater grand opening.             Id.

    A.   Promotion Discussions with Van Noy

    At some point in early 2015, Trawick spoke with Van Noy about

a promotion    to director      of marketing       and a   salary    increase.

Trawick Dep. 253:12-15; Van Noy Dep. 120:10-18, ECF No. 31.                Van

Noy asked Trawick to provide him a list of her accomplishments,

something Trawick had already produced for him at the end of the

previous year. Trawick Dep. 254:17-255:13. After Trawick directly

asked Van Noy for a promotion and more pay, she felt that his

management    style   towards    her       was   more   aggressive   and   his

communications to her became more pointed, direct, and harassing.

Id. at 215:5-17.

    Other employees also discussed Trawick’s performance with Van

Noy and suggested she be promoted to a director-level position.

Several months after Carmike terminated Mayton, Sailors asked Van

Noy whether Trawick would be promoted to director.               See Sailors

Dep. 49:13-50:13.     Later, after “initiation” by Trawick, Sailors

again broached the topic with Van Noy.             See id. at 51:2-12.     Van

Noy told Sailors both times that the promotion decision would be

made by the executive team based on a number of factors.               Id. at

50:20-23; 51:9-15.     At some point in 2014, Jim Lucas, a division

director at Carmike, also asked Van Noy why Carmike would not

promote Trawick to director since Carmike was paying for her


                                       5
education for that position.             Lucas Dep. 95:1-5, ECF No. 53.       Van

Noy responded that he would not promote Trawick unless Passman

insisted.    Id. at 95:9-10; 96:4-16.

      B.    Promotion Discussions with Passman

      In March 2015, CVCC invited Trawick to participate on a panel

to discuss women in corporate leadership.                 Trawick discussed an

outline of her presentation with Passman before the event. Trawick

Dep. 244:3-6.      Trawick explained to Passman that she would tell

the audience about the “glass ceiling” in corporate America and

the challenges women face in the workplace.                 Passman Dep. 93:9-

13,   ECF   No.   49.     Passman    responded       to   Trawick   that   “[i]t’s

unfortunate for [women], but [the glass ceiling] does exist.”

Trawick Dep. 246:5-8.         Although Trawick had previously complained

to Passman that she was underpaid, Passman Dep. 96:7-8, Trawick

did   not   discuss     her   pay   or    position   at   Carmike   during   this

conversation in March 2015, Trawick Dep. 246:16-25.

      Several months later, after a recruiter contacted Trawick

about a higher-paying position at a different company, Trawick

again discussed her performance, salary, and title with Passman.

Id. at 255:22-24; 259:5-260:9.                Trawick complained directly to

Passman that she was being treated unfairly compared to Sailors.

And she told Passman that she had previously mentioned these

grievances to Van Noy.          Id. at 260:5-19.          Passman told Trawick,

“You’re right.          You should be compensated.”            Id. at 260:8-9.


                                          6
Passman also told her she had not hit her glass ceiling and that

he still saw her as a potential candidate for upper management.

Id. at 260:25-261:2.     Passman did tell Trawick, however, that she

“needed to finish [her] education” because that is “something that

men are going to require of [her] as [she] move[s] up in the

industry.”   Id. at 261:2-5.1

III. Sponsorship Investigation and Termination

     In June 2015, Trawick served as president of the Quadrille

social club.     One of her responsibilities was to raise money for

parties hosted by the club.     To that end, Trawick drafted a letter

seeking corporate sponsorships for a Quadrille party.                     Trawick

worked with the prior Quadrille president, Jenny McMillen, to draft

the letter, and McMillen’s name appeared on the bottom of the

letter. See Trawick Dep. Ex. 1, Quadrille Fundraising Letter (June

7, 2015), ECF No. 46-1.      Trawick approached Carmike and obtained

a $2,000 sponsorship, which was approved by Sailors.                She did not

personally     solicit   sponsorships       from   any    other     businesses.

Trawick Dep. 160:8-11.

     When Trawick’s tenure as Quadrille president ended, she asked

Cathryn   Smitherman,    a   Carmike       financial     analyst,    to    become

Quadrille treasurer.     Smitherman Decl. ¶ 5, ECF No. 39-9.               During


1
  Trawick also asserts generally in her affidavit that she “repeatedly”
brought up the issue of her title and low pay to Mayton, Van Noy, and
Passman. Van Noy and Passman told her the issues would be addressed,
so she never reported the issues to the Carmike Human Resources
Department. Trawick Aff. ¶ 18.


                                       7
a budget review of expenses at Carmike, Smitherman found the

recorded expense for $2,000 and the sponsorship request letter

from Quadrille.     Id. ¶ 4.   Because McMillen’s name appeared on the

letter, Smitherman emailed McMillen and asked: “[d]id Quadrille

have sponsors last year?       I am confused as to why Quadrille would

have sponsors since we are a social club.      I have a letter that is

from you asking for sponsorships and I wanted to make sure it was

legitimate.”     Id. ¶ 6; id. Ex. 1, Email from C. Smitherman to J.

McMillen (Nov. 2, 2015), ECF No. 39-9 at 10.       McMillen forwarded

Smitherman’s email to Trawick.      In response, Trawick told McMillen

to tell Smitherman that only one company had sponsored Quadrille

and that the solicitation “will not be duplicated moving forward.”

Id. Ex. 1, Email from C. Wing to J. McMillen (Nov. 2, 2015), ECF

No. 39-9 at 10.     Trawick also asked McMillen to try not to discuss

with Smitherman which company had sponsored Quadrille “because

[Smitherman] works at Carmike and I would prefer she wasn’t

involved.”    Id.

     McMillen forwarded Trawick’s response to Smitherman, who then

forwarded the email chain to Fred Friedel, Carmike’s head of

compliance.      Smitherman Decl. ¶¶ 9 & 15.       This triggered an

investigation by Carmike.      Van Noy and Friedel scheduled a meeting

with Trawick to inform her of the investigation into her expenses

and donations.      Van Noy Dep. 157:11-14.   At the meeting, Van Noy

and Friedel instructed Trawick not to “poll [her] peers” during


                                     8
the investigation.    Trawick understood this to mean that “she was

not to go to her director and manager peers and discuss the subject

matter” of the investigation.      Trawick Dep. Ex. 59, Letter from M.

Prebula to J. Vanairsdale 12 (Aug. 2, 2016), ECF No. 46-59.2

     Trawick admits that she spoke with several Carmike employees

about   the   investigation.    Trawick   discussed   the    meeting   and

investigation separately with Sailors and Lisa De La Cruz, the

administrative assistant to Passman and Van Noy.            Trawick Dep.

268:18-269:8.      Additionally,    one   of   Trawick’s    subordinates,

Jennifer Therrien, reported to Carmike Human Resources and Dan

Ellis, Carmike general counsel, that Trawick told her she was in

trouble related to the expenses and “needed [Therrien] to make it

right.”   Ellis Dep. 41:12-42:14, ECF No. 55.

     After Therrien’s report, Van Noy and Ellis met with Trawick

to discuss her conversations about the investigation.           When Van

Noy asked Trawick if she had discussed the investigation with

anyone, Trawick admitted she had done so.        On November 17, 2015,

Carmike terminated Trawick for “insubordination” based on her

discussions with other employees about the investigation.              See

Trawick Dep. 184:22-185:8 (“Q: [T]he only statement you have ever


2
  Trawick alleged that she initially did not understand Van Noy’s
instruction to prevent her from speaking to subordinates about the
investigation. Compl. ¶ 41, ECF No. 1. The only record evidence about
Trawick’s understanding of Van Noy’s instruction is her response to
Carmike’s position statement in the EEOC proceedings, where she stated
that she understood she was not to discuss the subject matter of the
investigation with other managers or directors.


                                    9
heard   from    any   officer   or   HR    personnel    is   that    you   were

insubordinate and they had lost confidence or trust in you,

correct? A: Correct.”).3

IV.   Hiring of Chief Marketing Officer

      Ellis and Van Noy stated that Carmike decided to hire Rob

Collins for the chief marketing officer position in November 2015.

Ellis Decl. ¶ 6, ECF No. 39-8 (stating Carmike hired Collins in

November 2015); Van Noy Decl. ¶ 15 (same).              The declarations do

not explain whether Carmike made the decision to hire Collins

before or after it decided to terminate Trawick.              Trawick stated

in her affidavit that she did not become aware that Carmike hired

Collins until December 2018, when she saw a news article announcing

the hire.      Trawick Aff. ¶ 15; see also Trawick Aff. Ex. A, On the

move:   Carmike    Cinemas   names   Rob   Collins     its   chief   marketing

officer, Columbus Ledger-Enquirer, Dec. 18, 2015, ECF No. 60-3

(announcing the hire in December 2015).4

      Several months after her termination, Trawick brought this

action.




3
  Trawick pointed to Passman’s deposition testimony where he acknowledged
that Trawick’s final payroll authorization form and Department of Labor
separation notice indicated that she resigned.       Passman Dep. 235:9-
236:18.    Passman also testified, however, that the reason Carmike
terminated Trawick was insubordination. Id. at 116:2-21.
4 Confusingly, Carmike appears to argue that, notwithstanding Ellis and

Van Noy’s clear declarations to the contrary, the decision to hire
Collins was not made until December, when the press release issued.


                                     10
                            DISCUSSION

     Trawick asserts claims against Carmike pursuant to Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title

VII”); the Equal Pay Act, 29 U.S.C. § 206(d) (“EPA”); the FMLA,

29 U.S.C. § 2601 et seq.; and state law.      Her Title VII claims

include: (1) failure to promote; (2) retaliation; and (3) wage

discrimination.   Her EPA claim likewise alleges that Carmike paid

Trawick less than Sailors for similar work because of her gender.

Trawick also contends that Carmike violated the FMLA by pressuring

her to work from home and return early from her maternity leave.

Finally, Trawick maintains that Carmike is liable under state law

for negligently retaining Passman and Van Noy.    For the following

reasons, Carmike’s motion is denied as to Trawick’s wage-based

claims and granted as to her other claims.

I.   Trawick’s Title VII Failure to Promote and Retaliation Claims

     Trawick pointed to no direct evidence of discrimination.   Her

Title VII claims are therefore analyzed under the burden-shifting

framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973),

and Texas Department of Community Affairs v. Burdine, 450 U.S. 248

(1981).   Under this framework, Trawick must first “create an

inference” of discrimination or retaliation by establishing her

prima facie case.   Trask v. Sec’y, Dep’t of Veterans Affairs, 822

F.3d 1179, 1191 (11th Cir. 2016).    “Once the plaintiff has made a

prima facie case, a rebuttable presumption arises that the employer



                                11
has   acted    illegally.”         Id.   (quoting     Alvarez     v.   Royal    Atl.

Developers, Inc., 610 F.3d 1253, 1264 (11th Cir. 2010)).                        “The

employer can rebut that presumption by articulating one or more

legitimate     non-discriminatory          reasons   for    its   action.”       Id.

(quoting Alvarez, 610 F.3d at 1264).               “If it does so, the burden

shifts      back   to   the    plaintiff    to    produce   evidence     that   the

employer’s proffered reasons are a pretext” for discrimination or

retaliation.       Id. (quoting Alvarez, 610 F.3d at 1264).

      A.      Failure to Promote

      Carmike urges the Court to grant summary judgment on Trawick’s

failure to promote claim because the claim is untimely.                  Title VII

requires a plaintiff to file a charge of discrimination with the

Equal Employment Opportunity Commission (“EEOC”) within 180 days

of    the     alleged    discriminatory          adverse    employment    action.

42 U.S.C. § 2000e-5(e)(1).           Trawick filed her charge on April 14,

2016.      See Charge of Discrimination (Apr. 14, 2016), ECF No. 25-

2.    The Supreme Court and Eleventh Circuit have further explained

that “[a]n employer’s failure to promote is a discrete act or

single occurrence.”           Stuart v. Jefferson Cty. Dep’t of Human Res.,

152 F. App’x 798, 800-01 (11th Cir. 2005) (per curiam) (citing

Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 114 (2002)).

Therefore, the “continuing violation doctrine” does not apply to

such a claim.      Morgan, 536 U.S. at 114.          Accordingly, Trawick must




                                         12
point to a discrete promotional decision that occurred after

October 17, 2015 to sustain this claim.

      Carmike argues summary judgment is proper because Trawick

failed to point to such a decision.             In Trawick’s charge, she

states she was “refused promotion,” but does not identify any

instance where Carmike explicitly told her she would not be

promoted and does not reference Carmike’s decision to hire Collins.

Trawick Charge 1-2.      Further, Trawick did not offer any specific

argument regarding timeliness in her summary judgment response.

Though Trawick vigorously disputes the legitimacy of Carmike’s

continued decision not to promote her throughout 2015 and its

decision to hire Collins, she did not even attempt to explain how

a continued, tacit denial of a promotion              (absent a discrete

decision) or a promotional decision made after a plaintiff’s

termination can give rise to a failure to promote claim.                  And

Trawick pointed to no evidence that the decision to hire Collins

was made after October 17 and before her termination.               In fact,

she   appears    to   encourage   the   Court   to   interpret    the   facts

otherwise.      See Pl.’s Statement of Disputed Material Facts ¶ 82

(“Robert Collins was hired as Carmike’s CMO in November 2015,

immediately following Plaintiff’s termination.”).5               Simply put,


5
  To the extent that Trawick suggests that the hiring of Collins
represents the “discrete act” of failing to promote her, the Court does
not understand how a decision not to promote a former employee can
support a failure to promote claim. Only in Alice in Wonderland can you
fail to promote someone who is no longer your employee. The Court


                                    13
Trawick made no effort to identify a “discrete act or single

occurrence”    necessary    to   sustain   her        claim.    Accordingly,

Carmike’s motion for summary judgment on this ground is granted.6

      B.   Retaliatory Termination

      Trawick claims Carmike retaliated against her by terminating

her after she complained about disparate treatment related to pay

and   title.      Carmike   responds     that    it     terminated   her   for

insubordination.     Trawick failed to point to any evidence that

Carmike’s articulated, non-retaliatory reason for her discharge

was pretextual.     Trawick admits that she engaged in the conduct

for which Carmike states it fired her.           She admits she spoke to

Sailors, a director-level employee, about the investigation.               And

Trawick points to no evidence to suggest that Carmike’s stated

reason for terminating her—insubordination by violating Van Noy’s

instruction not to discuss the investigation into her expenses—




recognizes that had Trawick pointed to evidence that a decision was made
not to promote her after October 17 and before her termination, then her
charge would have been timely. But she pointed to no such evidence.
6 Alternatively, the Court concludes Trawick abandoned this claim by

failing to offer any response to Carmike’s timeliness argument.        See
Adkins v. Christie, 491 F. App’x 996, 998 (11th Cir. 2012) (per curiam)
(concluding district court did not err in dismissing one of plaintiff’s
claims when plaintiff did not respond to defendant’s motion for summary
judgment on that issue); Resolution Trust Corp. v. Dunmar Corp., 43 F.3d
587, 599 (11th Cir. 1995) (en banc) (“There is no burden upon the district
court to distill every potential argument that could be made based upon
the materials before it at summary judgment.”). This ruling does not
impact Trawick’s ability to recover for wage discrimination based on the
period she contends she should have received a promotion or from pointing
to Collins’s hire as evidence of those claims.


                                    14
was    so   implausible     that   it   cannot    be     believed.          Therefore,

Trawick’s retaliation claim fails.

       Trawick    pointed    to    evidence      she    claims       discredits     the

legitimacy       of   Carmike’s      investigation        into       the    Quadrille

sponsorship.      She also pointed to evidence to show that her use of

company resources was reasonable.             This evidence, however, misses

the point and does not address Carmike’s stated reason for her

termination head on.         That reason, insubordination, arose during

the investigation.        Whether the investigation was flawed, or even

fabricated, does not diminish the significance of the undisputed

fact that Trawick clearly violated a directive from her superiors.

Just because the insubordination would never have occurred but for

the    alleged   pretextual       investigation        does    not   mean    that   the

ultimate reason for the termination was pretextual.                    Had Carmike’s

stated reason for terminating her been the way she handled the

Quadrille sponsorship or other company expenses, then her evidence

of a fraudulent investigation into those areas may be evidence of

pretext sufficient to avoid summary judgment.                    But she presented

no evidence from which a reasonable jury could conclude that

Carmike’s stated reason of insubordination was pretextual.                          Her

failure to do so dooms her retaliatory discharge claim.                             See

Flowers v. Troup Cty., Ga., Sch. Dist., 803 F.3d 1327, 1338 (11th

Cir.    2015)    (“Put   frankly,    employers     are        free   to    fire   their

employees for ‘a good reason, a bad reason, a reason based on


                                        15
erroneous facts, or for no reason at all, as long as it is not for

a   discriminatory   reason.”   (quoting   Nix   v.   WLCY   Radio/Rahall

Commc’ns, 738 F.2d 1181, 1187 (11th Cir. 1984))).            Accordingly,

Carmike is entitled to summary judgment on Trawick’s retaliation

claim.7

II.   Trawick’s Wage-Based Claims

      Trawick also asserts wage discrimination claims pursuant to

Title VII and the EPA based on Carmike’s refusal to pay her

comparably to Sailors.      These claims have similar elements but

differ regarding burdens of proof and available remedies.              “A

plaintiff suing under the Equal Pay Act must meet the fairly strict

standard of proving that she performed substantially similar work

for less pay.   The burden then falls to the employer to establish

one of the four affirmative defenses provided in the statute.”

Miranda v. B & B Cash Grocery Store, Inc., 975 F.2d 1518, 1526

(11th Cir. 1992). “Under the disparate treatment approach of Title

VII, however, there is a relaxed standard of similarity between



7
 The Court notes that had Trawick asserted a gender-based discriminatory
termination claim, the Court’s pretext analysis would have been
different. Such claims permit a plaintiff to prevail even if an employer
has mixed motives.    And the Eleventh Circuit has recently made clear
that the traditional McDonnell Douglas framework does not apply in mixed-
motive cases. See Quigg v. Thomas Cty. Sch. Dist., 814 F.3d 1227, 1238-
40 (11th Cir. 2016). But Trawick’s counsel clarified at the summary
judgment hearing that she was not asserting a gender-based discriminatory
termination claim, see Tr. of Proceedings 47:23-48:1 (Aug. 21, 2018),
ECF No. 106; and retaliation claims cannot proceed under a mixed-motive
theory. See Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 359-60
(2013). Therefore, the traditional McDonnell Douglas framework applies,
and Quigg has no application here.


                                   16
male and female-occupied jobs, but a plaintiff has the burden of

proving an intent to discriminate on the basis of sex (or race or

national origin).”     Id.8

      A.   Equal Pay Act

      Trawick contends Carmike violated the EPA by paying her less

for   director-level   marketing   work     than   it   paid   Sailors   for

director-level advertising work.        The EPA prohibits employers from

paying employees “at a rate less than the rate at which [the

employer] pays wages to employees of the opposite sex . . . for

equal work on jobs the performance of which requires equal skill,

effort, and responsibility.”    29 U.S.C. § 206(d)(1).         “A plaintiff

establishes a prima facie case [under the EPA] by comparing the

jobs held by the female and male employees, and by showing that

those jobs are substantially equal.”         Miranda, 975 F.2d at 1533.

The standard for determining whether jobs are equal is “high.”

Waters v. Turner, Wood & Smith Ins. Agency, Inc., 874 F.2d 797,

799 (11th Cir. 1989) (per curiam).        “[J]ob titles are entitled to

some weight” in an EPA analysis, but the controlling factor is

“job content.”     Miranda, 975 F.2d at 1533 (quoting Hodgson v.

Behrens Drug Co., 475 F.2d 1041, 1049 (5th Cir. 1073)).

      Here, Trawick pointed to evidence from which a jury could

find that she and Sailors performed “substantially equal” job


8
 Trawick pointed to Sailors’s W-2’s in her supplemental summary judgment
response, and it is undisputed that Carmike paid Sailors more than
Trawick.


                                   17
functions with respect to their individual departments.             Carmike

required both Sailors and Trawick to attend weekly director-level

meetings on behalf of their departments, hire and manage each

department’s personnel, provide strategy for their departments,

and present their department’s annual budget.            Trawick Aff. ¶ 6.

Trawick and Sailors      also both reported directly to the same

supervisor.     Nonetheless, Sailors held a director title and earned

a higher salary.      Id. ¶¶ 7-8.    Just because Sailors and Trawick

did these tasks for different departments does not mean that their

jobs were substantially unequal as a matter of law.           See Hankinson

v. Thomas Cty. Sch. Sys., 257 F. App’x 199, 201 (11th Cir. 2007)

(per curiam) (concluding that reasonable jury could infer that

high school softball coach position was substantially similar to

baseball coach position for purposes of the EPA).           The Court finds

that Trawick has pointed to evidence from which a jury could find

that she and Sailors performed substantially equal job duties for

purposes of the EPA.

      Carmike contends that the pay differential between Sailors

and   Trawick   is   attributable   in   part   to    Sailors’s   additional

experience.     The EPA permits pay disparities between genders when

made pursuant to a “seniority system.”               29 U.S.C. § 206(d)(1).

Carmike promoted Sailors to director of advertising in 2004.

Sailors Decl. ¶ 2, ECF No. 39-5.         Trawick did not transfer into

the corporate division until 2012.          But other than pointing to


                                    18
Trawick’s and Sailors’s start dates, Carmike pointed to no other

evidence of how its seniority system works, how Sailors’s salary

increased over his tenure, or whether Sailors earned a comparable

salary in 2004 in relation to Trawick’s compensation in 2012.

Without more information, Carmike’s conclusory assertion that

Sailors’s eight additional years of experience justify the pay

disparity does not warrant judgment as a matter of law. Therefore,

Carmike’s motion for summary judgment on Trawick’s EPA claim is

denied.

     B.   Title VII Wage Discrimination Claim

     Trawick’s Title VII wage discrimination claim is analyzed

using the McDonnell Douglas framework. Carmike argues that Trawick

cannot establish a prima facie case because Sailors is not a valid

comparator.   As explained previously, the Court finds otherwise.

Therefore, Carmike’s motion for summary judgment on Trawick’s

Title VII wage discrimination claim is denied.

III. Trawick’s FMLA Claim

     Trawick contends Carmike violated the FMLA by pressuring her

to return to work early from maternity leave.    The FMLA provides

that “[i]t shall be unlawful for any employer to interfere with,

restrain, or deny the exercise of or the attempt to exercise, any

right provided under this subchapter.”     29 U.S.C. § 2615(a)(1).

Carmike argues that Trawick’s FMLA claim should be dismissed

because she suffered no damages.   Trawick admits that Carmike paid



                                19
her during her leave, returned her to her same position after her

leave, did not alter her bonus structure, and did not reduce her

sick/vacation days because of her leave.     And Trawick has pointed

to no other injury or damage caused by Carmike’s alleged FMLA

violation.   Accordingly, Carmike is entitled to summary judgment

on Trawick’s FMLA claim.   See Streeter v. City of Pensacola, Fla.,

501 F. App’x 882, 885 (11th Cir. 2012) (per curiam) (“A plaintiff

cannot recover under the FMLA in the absence of damages.” (citing

Graham v. State Farm Mut. Ins. Co., 193 F.3d 1274, 1284 (11th Cir.

1999))).9

IV.   Trawick’s State Law Negligent Retention Claims

      Under Georgia law, “a defendant employer has a duty to

exercise ordinary care not to hire or retain an employee the

employer knew or should have known posed a risk of harm to others

where   it   is   reasonably   foreseeable    from   the    employee’s

‘tendencies’ or propensities that the employee could cause the

type of harm sustained by the plaintiff.”        Munroe v. Universal

Health Servs., Inc., 596 S.E.2d 604, 606 (Ga. 2004).       “A claim for

negligent retention is necessarily derivative and can only survive

summary judgment to the extent that the underlying substantive


9
  Trawick’s summary judgment response attempts to recast her FMLA
interference claim as a retaliation claim. See Pl.’s Br. in Opp’n to
Def.’s Mot. for Summ. J. 19, ECF No. 60. Trawick’s complaint, however,
clearly alleged an FMLA interference claim. Compl. ¶ 85 (alleging that
Carmike “willfully and unlawfully interfered” with her exercise of FMLA
leave). Trawick cannot constructively amend her Complaint in response
to summary judgment.


                                  20
claims survive the same.”        Metro. Atlanta Rapid Transit Auth. v.

Mosley, 634 S.E.2d 466, 469 (Ga. Ct. App. 2006).

     Here, Trawick contends that Carmike is liable for negligent

retention because Carmike knew Passman was overly “touchy.”             But

Trawick brought no underlying tort claim relating to Passman’s

alleged “touchiness.”       Therefore, her negligent retention claim

based on this conduct fails.        Trawick also contends that Carmike

is liable for negligent retention because it knew Van Noy had no

female subordinates and gave “extra scrutiny” to her work.             This

evidence does not demonstrate that Carmike knew or should have

known Van Noy posed a risk of gender discrimination to others.

Accordingly, Trawick’s negligent retention claim against Carmike

for Van Noy’s conduct fails.

V.   Remaining Discovery Issues

     Trawick    continues   to   complain     about   Carmike’s   discovery

responses or lack thereof.       Having reviewed the record, the Court

finds no discovery abuse amounting to spoliation.            Accordingly,

Trawick’s renewed request for spoliation sanctions is denied.

Additionally, the Court finds no basis for compelling further

discovery.     It’s time to move from discovery to trial.

                                 CONCLUSION

     Based on the foregoing, Carmike’s motion for summary judgment

(ECF No. 39) is denied as to Trawick’s wage discrimination claims

under Title VII and the EPA and granted as to her other claims.



                                    21
    The Court intends to try this case in June 2019.   Within seven

days of today’s Order, the parties shall notify the Court of any

scheduling conflicts during the month of June.

    IT IS SO ORDERED, this 14th day of February, 2019.

                                    S/Clay D. Land
                                    CLAY D. LAND
                                    CHIEF U.S. DISTRICT COURT JUDGE
                                    MIDDLE DISTRICT OF GEORGIA




                               22
